i mii_:"_ ii
U. S. i`!f`.? i?i'i_ i_`_:ij;ij'i
PRoBss Report and Order Terminating Probation/Supervised Rel£ds'é`-‘¥: _ _ ,' !‘ ’_
(Rev. 5/0|) Prior to Original Expiration Date
ZUl9APR -|+ PH l=SI

UN|TED STATES Dls'rRl<:T CouRT CLERK dlll\DGl~§ §§ g

FOR THE SC_ '- .-} ‘; ! ij
SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION
UNITED STATES OF AMERICA
V- Crim. No. 4:00CR00176-1

Jemel Stone
True Name: Satin \’ahvo Stone

On October 30, 20]5, the above-named was placed on supervised release for a period of 5 years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision It is
accordingly recommended that he be discharged from supervision

Respectfully submitted,

 

Christopher G. Gajnes
United States Probation Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be tenninated.

Dated this ,,QM day of B:M; /\ ,2019.

 

 

